Citation Nr: 1435305	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for a bilateral hearing loss.

8.  Entitlement to a total rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of VA treatment records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  Waiver of RO review of the additional evidence is also presumed given the date of the Veteran's substantive appeal.

During the hearing, the Veteran raised the issue of entitlement to service connection for a back disability.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The issues of entitlement to service connection for coronary artery disease, hypertension, COPD, emphysema, and plantar fasciitis are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran's hearing loss is productive of no more than Level II hearing loss in the right ear and Level II hearing loss in the left ear.

3.  The Veteran's service-connected tinnitus and bilateral hearing loss do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable rating for a hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial ratings for hearing loss and tinnitus following the grant of service connection.  Once service connection was granted, the claims were substantiated and additional notice was not required.  An October 2012 letter provided the Veteran with the information and evidence necessary to substantiate his TDIU claim.  Thus, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in November 2012.  A VA examination was conducted in March 2013; the record does not reflect that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service-connected tinnitus results in ringing in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

Hearing Loss

The Veteran seeks an initial compensable rating for bilateral hearing loss.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86 (2013)) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Where, as here, the question for consideration is propriety of the initial rating assigned, evaluation of all the medical evidence since the grant of service connection is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, consideration of the appropriateness of "staged rating" must be given.  Id.

A March 2013 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
50
60
43.75
88
LEFT
35
40
60
70
51.25
88

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.  To that end, the March 2013 VA examiner noted that the Veteran's primary concern was difficulty hearing conversational speech.

VA treatment records contain audiologic evaluation as recently as February 2014.  Hearing aids were not recommended.  The evaluations are not adequate for VA rating purposes because they use a word list other than Maryland CNC.  In any case, they do not tend to show testing results worse than the March 2013 VA examination.

Applying the results of the March 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  Accordingly, the evidence demonstrates that the Veteran's hearing loss meets the criteria for a noncompensable rating.  38 C.F.R. § 4.85.  Based on this evidence, and the lack of other evidence showing that the Veteran's hearing loss results in hearing impairment at a compensable level, the criteria for a higher initial rating have not been met at any point since the award of service connection.

The Veteran's service-connected hearing loss results in difficulty hearing conversational speech, which forces him to strain to hear people speak.  The rating criteria reasonably describe the Veteran's disability level and the resulting impairment as the underlying hearing loss results in the effects described by the Veteran.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for tinnitus and bilateral hearing loss.  As the rating combines to 10 percent disabling, the schedular criteria for a TDIU are not met. As to the possibility of referral for extraschedular consideration, the Board finds that the evidence does not show that the Veteran's two service-connected disabilities combine to preclude him from securing and following a substantially gainful occupation.

In his January 2013 TDIU application, the Veteran indicated that he had worked as a truck driver and then part-time in a restaurant beginning in 2011.  He indicated that he cannot work due to physical illness and that he has a high school education with some college.  The Veteran indicated that his employment problems were related to multiple nonservice-connected disabilities.  He did list bilateral hearing loss as affecting his employment as well on account of asking people to repeat what they say.  Although SSA found the Veteran to be disabled as of February 2012, this was on account of coronary artery disease, hypertension, obesity, COPD, obstructive sleep apnea, nicotine dependence, bilateral heel spurs, bilateral plantar fasciitis and depression.  Hearing loss was not considered by SSA to be part of the combination of impairments resulting in disability. 

The March 2013 VA examiner indicated that the Veteran's tinnitus does not impact his ability to work.  The examiner did find that the Veteran's difficulty hearing conversational speech did impact his daily life, including work.  Although the evidence shows that the Veteran has difficulty hearing conversational speech and needs to request people to repeat themselves, the Board does not find that these manifestations preclude the Veteran for securing and following substantially gainful employment based on his work history and education experience.  Instead, to the extent he may be unemployable, this is the result of nonservice-connected disabilities.  Accordingly, the Board concludes that referral of the TDIU claim for extraschedular consideration is not warranted, and the claim must be denied as the preponderance of the evidence is against the claim.

To the extent the Veteran contends that a TDIU is warranted based on other disabilities that are being remanded, the present TDIU claim is not intertwined with those service connection claims as this is a downstream matter after service connection is granted.  The Veteran will have an opportunity to seek a TDIU if service connection is granted for those disabilities in the future.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.

A TDIU is denied.


REMAND

As to the service connection claims for hypertension and coronary artery disease, the Veteran contends that both disabilities are due to stress during service.  He notes that he was discharged from service for stressful legal reasons and that his lipid profile was characterized as poor on separation from service.  While the current disabilities may be related to service, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA examination is needed.

As to the service connection claims for COPD and emphysema, the Veteran testified that he has experienced difficulty breathing, particularly with exercise, in and since service.  Medical records show a current diagnosis of COPD; the Veteran purports to carry a diagnosis of emphysema.  While the current disabilities may be related to service, the evidence of record is insufficient to decide the claims.  Id.  VA examination is also needed for these claims.

As to the service connection claim for plantar fasciitis, the Veteran contends that his current foot problems are due to marching and running during service.  On enlistment examination, the examiner noted mild, asymptomatic pes cavus.  As the current foot disability may be related to service, the evidence of record is insufficient to decide the claim.  Id.  VA examination is needed for this claim as well.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA heart examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current heart disability, including hypertension and coronary artery disease.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart disability is related to his active service. 

The examiner is asked to address (i) the October 1993 Report of Medical Examination that shows that the Veteran had a poor lipid profile, (ii) the Veteran's reported longstanding history of smoking cigarettes, and (iii) a December 1991 counseling patient intake record that shows a history of daily, intravenous cocaine use.

The examination report must include a complete rationale for all opinions expressed.  

2.  Also, schedule the Veteran for a VA pulmonary examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current pulmonary disability, including COPD and emphysema.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current pulmonary disability is related to active service.

The examiner is to address (i) the Veteran's contention that his current pulmonary disabilities are due to smoking cigarettes in and since service and/or painting in service and (ii) the October 1993 Report of Medical Examination and Report of Medical History, which show that the Veteran reported a history of asthma and denied shortness of breath and chronic cough and that the examiner noted childhood asthma, now resolved.

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current foot disability.

The examiner is to provide an opinion as to each of the following:

(i)  Whether the pes cavus noted on enlistment examination increased in severity during service.  And, if so, whether it is undebatable that any worsening was due to the natural progression of the disease.

(ii).  If the current foot disability is not related to pes cavus, whether it is at least as likely as not (a 50 percent or greater probability) that the current foot disability is related to the Veteran's active service, namely running and marching.

The examiner is to address the Veteran's contention that his current foot pain is the same as that has experienced since service.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


